Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a mode acquisition unit/step that acquires….; a notification transmission unit/step that transmits…; a mode setting unit/step that sets… in claims 1, 10 and 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification Fig.2 and/or [0050] of the publication, the above units/steps are realized by the CPU 50 in Fig.4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim limitations in claims 2, 7-9, 11 and 16-19: “a notification reception unit/step that receives…”; “a permission notification transmission unit/step that transmits…”; “a monitoring unit/step that/of monitors/monitoring…”; “a subsequent mode acquisition unit/step that/of acquires/acquiring…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  At least Fig.2 and/or Fig. 4 and their corresponding disclosure in the instant application do not disclose the structure of the above claimed units/steps.  Thus, the specification lacks reciting corresponding structure for the claimed function(s).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
4.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, 10, 16 and 19 recite the limitation "the paired wireless communication devices" in lines 11, 8, 11, 8 and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim(s) or the parent claim(s) and thus makes the claims vague and indefinite. 
Claims 7 and 16 recite “a subsequent mode acquisition unit/step that acquires the communication mode…, wherein the mode acquisition unit/step acquires the communication mode acquired by the subsequent mode acquisition unit/step” which is vague and indefinite because the multiple acquiring creates confusion and it is not known the difference between “the subsequent mode acquisition unit/step” and “the mode acquisition unit/step”.  Also, it is not clear in the case where the communication mode does not change/switch to another mode (the mode stays the same (unchanged/unswitched) and which does not require acquiring).  Thus, it is not known the metes and the bounds of the claimed invention.
Claim 19 recites “the mode setting permission notification” in line 15.  There is insufficient antecedent basis for this limitation in the claim and thus makes the claim vague and indefinite. 
Claims 6, 8, 9, 15, 17 and 18 are indefinite because the term “preferentially acquires the master mode” depends solely on the subjective opinion of the person selecting the mode. 
Claims 2-5 and 11-14 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2005/0056141) in view of Tanada et al (US 2003/0124979).
For claim 1, Uehara discloses a wireless communication device connected to an electronic instrument and transmitting and receiving MIDI data input and output from the electronic instrument with respect to a different wireless communication device by wireless communication (see at least Fig.2; the wireless device 11 that is connected to an electronic instrument 12 and transmitting and receiving MIDI data input and output from the electronic instrument 12 with respect to a different wireless communication device 21 by wireless communication 10c).  Uehara further discloses a master mode implemented by the master station 10a in communication with a slave station 10b that implements a slave mode (see at least [0035]).  Uehara discloses all the claimed subject matter without explicitly disclosing wherein a communication mode in which a master mode and a slave mode are switchable is provided, wherein the master mode is for making an instruction to the different wireless communication device, and the slave mode is for making a response corresponding to an instruction from the different wireless communication device in which the master mode is set, and wherein the wireless communication device comprises: a mode acquisition unit that acquires any of the master mode or the slave mode for the communication mode when connection is established between the paired wireless communication devices, a notification transmission unit that transmits a mode setting notification to the different wireless communication device when the communication mode acquired by the mode acquisition unit is the master mode, and a mode setting unit that sets the master mode as the communication mode when a mode setting permission notification is received from the different wireless communication device after the mode setting notification is transmitted by the notification transmission unit.  However, Tanada discloses wherein a communication mode in which a master mode and a slave mode are switchable is provided (see at least [0058]; use of a communication mode switching unit 23 for performing switching processing of the communication mode between the master and slave modes/terminals), wherein the master mode is for making an instruction to the different wireless communication device (see at least [0058]; master mode), and the slave mode is for making a response corresponding to an instruction from the different wireless communication device in which the master mode is set (see at least [0058]; slave mode), and wherein the wireless communication device comprises: a mode acquisition unit that acquires any of the master mode or the slave mode for the communication mode when connection is established between the paired wireless communication devices (see at least [0058]; determining unit 22 for determining a slave terminal (slave mode) is to become the new master terminal (master mode) and wherein the terminal are paired using Bluetooth ([0059])), a notification transmission unit that transmits a mode setting notification to the different wireless communication device when the communication mode acquired by the mode acquisition unit is the master mode (see at least [0059] and/or [0100]; use of communication unit 11 to transmit a connection request (mode setting notification) S210 in Fig.4), and a mode setting unit that sets the master mode as the communication mode when a mode setting permission notification is received from the different wireless communication device after the mode setting notification is transmitted by the notification transmission unit (see at least [0058] and/or [0100]; use of a communication mode switching unit 23 for performing switching processing (sets the master mode) of the communication mode between the master and slave terminal after receiving connection response (mode setting permission notification) S211 in Fig.4).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the switching master-slave mode method of Tanada into the apparatus/method of Uehara for the purpose of at least switching between master-slave roles as needed to have at least 2-ways MIDI data exchange between the connected terminals.
For claim 2, Tanada further discloses a notification reception unit that receives the mode setting notification from the different wireless communication device when the communication mode acquired by the mode acquisition unit is the slave mode (see at least [0059] and/or [0100]; use of communication unit 11 to receive a connection request (mode setting notification) S210 in Fig.4); and a permission notification transmission unit that transmits the mode setting permission notification to the different wireless communication device when the mode setting notification is received by the notification reception unit (see at least [0058] and/or [0100]; use of a communication mode switching unit 23 for performing switching processing of the communication mode between the master and slave terminal after transmitting by the communication unit 11 a connection response (mode setting permission notification) S211 in Fig.4), wherein the mode setting unit sets the slave mode as the communication mode when the mode setting notification is received by the notification reception unit (see at least [0101]; communication mode of the terminal is switched from master terminal to salve terminal (slave mode)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the switching master-slave mode method of Tanada into the apparatus/method of Uehara for the purpose of at least switching between master-slave roles as needed to have at least 2-ways MIDI data exchange between the connected terminals.
Claims 10-11 are rejected for same reasons as claims 1-2, respectively.
6.	Claims 3-4, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2005/0056141) in view of Tanada et al (US 2003/0124979) and further in view of DeCusatis et al (US 2007/0140692).
For claim 3, Uehara in view of Tanada discloses all the claimed subject matter with the explicitly disclosing wherein the mode acquisition unit acquires any of the master mode or the slave mode for the communication mode again when the mode setting permission notification is not received from the different wireless communication device, even if the master mode is acquired as the communication mode and a predetermined first mode setting standby time has elapsed after the mode setting notification is transmitted by the notification transmission unit.  However, DeCusatis discloses the transmission of “enable” message (the mode setting notification) by the master node to the slave terminal and starting a timer to receive an ACK (the mode setting permission notification) (see at least [0060]) and if the ACK (the mode setting permission notification) is not received within a predetermined timeout interval (standby time) then the master terminal will reattempt the transmission again (acquiring the master mode again) (see at least [0061]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of DeCusatis into the apparatus/method of Uehara in view of Tanada for the purpose of at least reattempting the procedure again when no response (ACK) is being received to try to establish the connection.
For claim 4, Uehara in view of Tanada discloses all the claimed subject matter with the explicitly disclosing wherein the mode acquisition unit acquires any of the master mode or the slave mode for the communication mode again when the mode setting notification is not received from the different wireless communication device by the notification reception unit, even if a predetermined second mode setting standby time has elapsed after the slave mode is acquired as the communication mode.  However, DeCusatis discloses the transmission of “enable” message (the mode setting notification) by the master node to the slave terminal and starting a timer to receive an ACK (the mode setting permission notification) (see at least [0060]) and if the ACK (the mode setting permission notification) is not received within a predetermined timeout interval (standby time) then the master terminal will reattempt the transmission again (acquiring the master mode again) (see at least [0061]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching method of DeCusatis into the apparatus/method of Uehara in view of Tanada for the purpose of at least reattempting the procedure again when no response (ACK) is being received to try to establish the connection.
Claims 12-13 are rejected for same reasons as claims 3-4, respectively.
Claim 19 is rejected for same reasons as claims 1 and 3-4.
7.	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (US 2005/0056141) in view of Tanada et al (US 2003/0124979) and further in view of Donthi (US 7,697,419).
For claim 5, Uehara further discloses wherein the mode acquisition unit acquires the communication mode in accordance with the MIDI data input from the electronic instrument (see at least Fig.2 and/or [0037]; MIDI data is inputted from the electronic instrument 12 and wherein the communication mode of the controller 11 is a master mode (master station)) and wherein Tanada discloses the acquiring of the communication mode is changed or kept when needed and terminating the connection between the master-slave connection to enable the switching (see at least [0083]-[0084]).   Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the switching master-slave mode method of Tanada into the apparatus/method of Uehara for the purpose of at least switching between master-slave roles as needed to have at least 2-ways MIDI data exchange between the connected terminals.  Uehara in view of Tanada discloses all the claimed subject matter with the explicitly disclosing that the termination of the connection is in accordance with data input within a monitoring time that is predetermined.  However, Donthi discloses that a master node determines whether an access terminate signal is received from the slave switch and if an access terminate signal is not received, the master node determines whether there has been inactivity for a predetermined time period (monitoring time) such as, for example, lack of user input for the predetermined time period (monitoring time) (see at least col.13 line 57 to col.14 line 4).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Donthi into the apparatus/method of Uehara in view of Tanada for the purpose of at least triggering the master-slave mode switching when inactivity is detected for a predetermined time. 
For claim 6, Uehara further discloses wherein the mode acquisition unit preferentially acquires the master mode as the communication mode when the MIDI data related to MIDI synchronization is input from the electronic instrument (see at least Fig.2 and/or [0037]; MIDI data is inputted from the electronic instrument 12 and wherein the communication mode of the controller 11 is a master mode (master station)). Uehara in view of Tanada discloses all the claimed subject matter with the explicitly disclosing that the communication is on-going (master mode) as long as there is inputted data within the monitoring time.  However, Donthi discloses that the communication is on-going (master mode) as long as there is no inactivity (inputted data) for a predetermined time (within the monitoring time) (see at least col.13 line 57 to col.14 line 4).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Donthi into the apparatus/method of Uehara in view of Tanada for the purpose of at least keeping the communication going when there is data available for transmission.
Claims 14-15 are rejected for same reasons as claims 5-6, respectively.
Allowable Subject Matter
8.	Claims 7-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467